Citation Nr: 1216810	
Decision Date: 05/10/12    Archive Date: 05/24/12

DOCKET NO.  09-07 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for back condition.  

2.  Entitlement to service connection for left shoulder condition.  

3.  Entitlement to service connection for right shoulder condition.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Katie K. Molter, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from September 1957 to September 1960 with additional service in the Army National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the RO which, in pertinent part, denied entitlement to service connection for the above enumerated claims.  The Veteran perfected a timely appeal.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

As noted above, the Veteran left service in 1960.  By way of a September 2007 statement, the Veteran first raised these claims for service connection, asserting that he has bursitis in both shoulders and arthritis secondary to an inservice back injury. 

The Board has determined that further development of the Veteran's claims is warranted.  Specifically, the Veteran should be afforded a VA examination in order to clarify his current diagnoses and to obtain medical opinions (complete with discussions of supporting rationale) as to the likelihood that the claimed disabilities are related to service.
 
The evidence shows that the Veteran was seen in-service with multiple complaints with respect to the right shoulder.  There were no complaints noted in-service with respect to the left shoulder or his back.  Post-service VA treatment records show that the Veteran complained of stiffness in his shoulders as well as pain from arthritis.  VA treatment records also show that the Veteran has been diagnosed with cervical spondylosis and sprain/strain lumbar region.  The Veteran has contended throughout the prosecution of his claim that he currently suffers from right and left shoulder disorders and a back condition which first began in service when he was exposed to extreme cold and had to carry very heavy equipment during his tour of duty.  

Of record is a February 2009 administrative note from a VA staff physician that provides the following opinion:  "IT is at least as likely as not that his back condition, left shoulder condition and right shoulder condition had their clinical onset during military service."  The VA staff physician does not provide any diagnoses for these conditions and she gives no rationale or supporting discussion to support her statement.  Since this opinion is lacking in both diagnoses for the conditions, and any detail or depth of underlying rationale, it is not sufficient to resolve the issue of medical nexus to service.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (recognizing that the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").

Therefore, the Board finds it necessary to remand these matters to obtain a VA medical examination to clarify whether the Veteran currently suffers from any diagnosed disabilities of the right shoulder, left shoulder, or low back and to obtain an opinion (with rationale) as to the likelihood that any diagnosed disorder is related to service.    

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should schedule the Veteran for a VA examination to determine the current nature and likely etiology of any current left shoulder, right shoulder, and back disabilities.  The claims file must be made available to and reviewed by the examiner(s) in connection with the examination (s).  

All tests deemed necessary should be conducted.  The examiner should identify the precise diagnosis for any current disorders involving the left shoulder, the right shoulder, and the back.  

For any left shoulder, right shoulder, or back condition that is diagnosed, the examiner should express an opinion as to whether it is more likely, less likely, or at least as likely as not that the condition is related to his active military service.  

In rendering the medical opinion, the examiner should specifically review and consider: 

(a) the Veteran's service treatment records which show in-service treatment for the right shoulder;
(b) any examination report or report of medical history provided at separation from service;
(c) private treatment records dated in 1975 which show that the Veteran reported a September 1957 back surgery;
(d) all pertinent VA and private records of treatment since 1960;
(e) the Veteran's assertions that he was subject to severe cold weather and had to carry equipment in excess of 100 pounds for a period of 13 months during his active military duty;
(f) the above-noted February 2009 VA staff physician opinion.  

It is essential that the any examiner providing an opinion also give a complete rationale and discussion supporting that opinion. 

2.  After completion of the above action, and any additional notification and/or development deemed warranted, readjudicate the claims, in light of all pertinent evidence and legal authority.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


